UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6902



ANTHONY LATRAIL HEMPHILL,

                                              Petitioner - Appellant,

          versus


ROSEMARY MCKOY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-194)


Submitted:   August 29, 2002              Decided:   September 6, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Latrail Hemphill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Latrail Hemphill, a North Carolina inmate, appeals the

district court’s order denying relief on his 42 U.S.C.A. § 1983

(West Supp. 2001) complaint under 28 U.S.C.A. § 1915A (West Supp.

2000). We have reviewed the record and the district court’s opinion

and find that this appeal is frivolous.    Accordingly, we dismiss

the appeal on the reasoning of the district court.   See Hemphill v.

McKoy, No. CA-02-194 (E.D.N.C. May 23, 2002). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                2